[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                             No. 11-14464
                                                      JUNE 12, 2012
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________         CLERK

                   D.C. Docket No. 4:11-cv-00121-HLM



ANGELA SIMS,

                                                          Plaintiff - Appellant,

                                  versus

CHASE HOME FINANCE, LLC,

                                                        Defendant - Appellee.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 12, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Angela Sims appeals the dismissal of her amended complaint against Chase

Home Finance, LLC. Sims filed in a Georgia court a complaint that Chase

violated the Home Affordable Modification Program and its obligations to

implement the Program under a Servicer Participation Agreement when it denied

Sims’s applications to modify her residential mortgage loan. Chase removed the

civil action to the district court, which dismissed Sims’s complaint for failure to

state a claim. Fed. R. Civ. P. 12(b)(6). We affirm.

      The district court did not err by dismissing Sims’s complaint. Sims failed to

“state a claim to relief that is plausible on its face” from which the district court

could “draw the reasonable inference that [Chase] is liable for [any] misconduct.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009); see Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65 (2007). Sims

complained that Chase failed to “properly apply” and “negligently implemented”

the guidelines of the Program, but Sims failed to explain which guidelines that

Chase allegedly misapplied, how the guidelines required Chase to modify Sims’s

loan, or how the “‘language of the statute, the statutory structure, or some other

source’” gave her a private right of action under the Program, Thompson v.

Thompson, 484 U.S. 174, 180, 108 S. Ct. 513, 516 (1988) (quoting Nw. Airlines,

Inc. v. Transp. Workers, 451 U.S. 77, 94, 101 S. Ct. 1571, 1582 (1981)). Sims

                                           2
complained that Chase breached its contract with the U.S. Department of the

Treasury to evaluate loans under the Program, but Sims admitted that she was not

a party to the contract and failed to explain how she was anything more than an

incidental beneficiary of the contract. See Noe v. Metro. Atlanta Rapid Transit

Auth., 644 F.2d 434, 437 (5th Cir. 1981). Sims failed to state a claim that Chase

had breached a covenant of good faith and fair dealing because Sims failed to state

a claim that Chase had breached any contract with Sims. See Stuart Enters. Int’l,

Inc. v. Peykan, Inc., 555 S.E.2d 881, 884 (Ga. App. 2001). Sims failed to state a

claim that Chase had negligently inflicted her emotional distress because Sims

failed to allege that she had “suffered [a] physical impact . . . [without which she]

had no basis to bring a claim for the negligent infliction of emotional distress.”

Johnson v. Allen, 613 S.E.2d 657, 663 (Ga. App. 2005). Sims also failed to state a

claim of promissory estoppel because Sims never alleged that Chase had promised

to modify her mortgage loan under the Program. See Ga. Invs. Int’l, Inc. v.

Branch Banking and Trust Co., 700 S.E.2d 662, 664 (Ga. App. 2010).

      We AFFIRM the dismissal of Sims’s complaint.




                                          3